Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-10 and 14-16 are canceled. 
Claims 1-6, 11-13 and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Kishino et al. (2019/0226263) discloses “opening-closing body control device is provided, including a switch unit provided between a power supply device and a drive source, a control unit configured to electrically connect or cut off the connection between the power supply device and the drive source by controlling a conductive state or a cut-off state of the switch unit, a voltage restriction unit configured to restrict a generated voltage of the drive source generated when the drive source is rotated by an external force to a predetermined voltage in a case in which the
connection between the power supply device and the drive source is cut off, and a current detection unit configured to detect a generated current output from the drive source when the generated voltage is restricted to the predetermined voltage, wherein the control unit electrically connects the power supply device to the drive source by controlling the switch unit to be in the conductive state in response to the 

With respect to independent claim 13, the closest prior art reference Kishino et al. (2019/0226263) discloses “opening-closing body control device is provided, including a switch unit provided between a power supply device and a drive source, a control unit configured to electrically connect or cut off the connection between the power supply device and the drive source by controlling a conductive state or a cut-off state of the switch unit, a voltage restriction unit configured to restrict a generated voltage of the drive source generated when the drive source is rotated by an external force to a predetermined voltage in a case in which the
connection between the power supply device and the drive source is cut off, and a current detection unit configured to detect a generated current output from the 

With respect to independent claim 17, the closest prior art reference Kishino et al. (2019/0226263) discloses “opening-closing body control device is provided, including a switch unit provided between a power supply device and a drive source, a control unit configured to electrically connect or cut off the connection between the power supply device and the drive source by controlling a conductive 
connection between the power supply device and the drive source is cut off, and a current detection unit configured to detect a generated current output from the drive source when the generated voltage is restricted to the predetermined voltage, wherein the control unit electrically connects the power supply device to the drive source by controlling the switch unit to be in the conductive state in response to the generated current being detected”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an actuator configured to electrically couple the two terminals in an on state to allow power to flow in the tailgate power circuit, and to electrically decouple the two terminals in an off state to inhibit power from flowing in the tailgate power circuit; and a hitch receiver tube mount coupled to the switch, the hitch receiver tube mount being configured to be mounted to a hitch receiver tube of the vehicle and to be coupled to the hitch receiver tube at a location on the hitch receiver tube to place the actuator in a path of a hitch pin used to couple a towing apparatus to the hitch receiver tube.


connection between the power supply device and the drive source is cut off, and a current detection unit configured to detect a generated current output from the drive source when the generated voltage is restricted to the predetermined voltage, wherein the control unit electrically connects the power supply device to the drive source by controlling the switch unit to be in the conductive state in response to the generated current being detected”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an actuator configured to electrically couple the two terminals in an on state to allow power to flow in the tailgate power circuit, and to electrically decouple the two terminals in an off state to inhibit power from flowing in the tailgate power circuit; and a hitch receiver tube mount coupled to the switch, the 

With respect to independent claim 19, the closest prior art reference Kishino et al. (2019/0226263) discloses “opening-closing body control device is provided, including a switch unit provided between a power supply device and a drive source, a control unit configured to electrically connect or cut off the connection between the power supply device and the drive source by controlling a conductive state or a cut-off state of the switch unit, a voltage restriction unit configured to restrict a generated voltage of the drive source generated when the drive source is rotated by an external force to a predetermined voltage in a case in which the
connection between the power supply device and the drive source is cut off, and a current detection unit configured to detect a generated current output from the drive source when the generated voltage is restricted to the predetermined voltage, wherein the control unit electrically connects the power supply device to the drive source by controlling the switch unit to be in the conductive state in response to the generated current being detected”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an actuator configured to electrically couple the two terminals in an on state to allow power to flow in the tailgate power circuit, and to electrically 

With respect to independent claim 20, the closest prior art reference Kishino et al. (2019/0226263) discloses “opening-closing body control device is provided, including a switch unit provided between a power supply device and a drive source, a control unit configured to electrically connect or cut off the connection between the power supply device and the drive source by controlling a conductive state or a cut-off state of the switch unit, a voltage restriction unit configured to restrict a generated voltage of the drive source generated when the drive source is rotated by an external force to a predetermined voltage in a case in which the
connection between the power supply device and the drive source is cut off, and a current detection unit configured to detect a generated current output from the drive source when the generated voltage is restricted to the predetermined voltage, wherein the control unit electrically connects the power supply device to the drive source by controlling the switch unit to be in the conductive state in response to the generated current being detected”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which 
is configured to be mounted to a hitch receiver tube of the vehicle, and wherein the hitch receiver tube mount is further configured to couple the actuation surface with respect to a hitch pin opening of the hitch receiver tube, such that installation of the hitch pin to couple the towing apparatus to the hitch receiver tube causes the switch to be placed into the off state.

With respect to independent claim 21, the closest prior art reference Kishino et al. (2019/0226263) discloses “opening-closing body control device is provided, including a switch unit provided between a power supply device and a drive source, a control unit configured to electrically connect or cut off the connection between the power supply device and the drive source by controlling a conductive state or a cut-off state of the switch unit, a voltage restriction unit configured to restrict a generated voltage of the drive source generated when the drive source is rotated by an external force to a predetermined voltage in a case in which the


With respect to independent claim 22, the closest prior art reference Kishino et al. (2019/0226263) discloses “opening-closing body control device is provided, including a switch unit provided between a power supply device and a drive source, a control unit configured to electrically connect or cut off the connection between the power supply device and the drive source by controlling a conductive state or a cut-off state of the switch unit, a voltage restriction unit configured to 
connection between the power supply device and the drive source is cut off, and a current detection unit configured to detect a generated current output from the drive source when the generated voltage is restricted to the predetermined voltage, wherein the control unit electrically connects the power supply device to the drive source by controlling the switch unit to be in the conductive state in response to the generated current being detected”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an actuator comprising an actuation surface, wherein the actuator is configured to electrically couple the two terminals in an on state to allow power to flow in the tailgate power circuit, and to electrically decouple the two terminals in an off state to inhibit power from flowing in the tailgate power circuit, and wherein the actuation surface is configured to transition the switch from the on state to the off state by coupling a ball mount system to a hitch receiver tube of the vehicle.

With respect to independent claim 23, the closest prior art reference Kishino et al. (2019/0226263) discloses “opening-closing body control device is provided, including a switch unit provided between a power supply device and a drive 
connection between the power supply device and the drive source is cut off, and a current detection unit configured to detect a generated current output from the drive source when the generated voltage is restricted to the predetermined voltage, wherein the control unit electrically connects the power supply device to the drive source by controlling the switch unit to be in the conductive state in response to the generated current being detected”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an actuator comprising a push-button configured to electrically couple the two terminals in an on state to allow power to flow in the tailgate power circuit, and to electrically decouple the two terminals in an off state to inhibit power from flowing in the tailgate power circuit, wherein installation of a hitch pin of a ball mount system urges the push-button to cause the switch to be placed into the off state.


connection between the power supply device and the drive source is cut off, and a current detection unit configured to detect a generated current output from the drive source when the generated voltage is restricted to the predetermined voltage, wherein the control unit electrically connects the power supply device to the drive source by controlling the switch unit to be in the conductive state in response to the generated current being detected”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an actuator configured to electrically couple the two terminals in an on state to allow power to flow in the tailgate power circuit, and to electrically decouple the two terminals in an off state to inhibit power from flowing in the tailgate power circuit.


connection between the power supply device and the drive source is cut off, and a current detection unit configured to detect a generated current output from the drive source when the generated voltage is restricted to the predetermined voltage, wherein the control unit electrically connects the power supply device to the drive source by controlling the switch unit to be in the conductive state in response to the generated current being detected”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an actuator configured to electrically couple the two terminals in an on state to allow power to flow in the tailgate power circuit, and to electrically decouple the two terminals in an off state to inhibit power from flowing in the tailgate power circuit and to prevent the inner gate panel from pivoting with 

With respect to independent claim 26, the closest prior art reference Kishino et al. (2019/0226263) discloses “opening-closing body control device is provided, including a switch unit provided between a power supply device and a drive source, a control unit configured to electrically connect or cut off the connection between the power supply device and the drive source by controlling a conductive state or a cut-off state of the switch unit, a voltage restriction unit configured to restrict a generated voltage of the drive source generated when the drive source is rotated by an external force to a predetermined voltage in a case in which the
connection between the power supply device and the drive source is cut off, and a current detection unit configured to detect a generated current output from the drive source when the generated voltage is restricted to the predetermined voltage, wherein the control unit electrically connects the power supply device to the drive source by controlling the switch unit to be in the conductive state in response to the generated current being detected”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an actuator comprising an actuation surface, wherein the actuator is configured to electrically couple the two terminals in an on state to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836